Norton, J.
There are no pleadings, the ease having originated in the probate court of the city of St. Louis. The St. Louis Sectional Dock Company is a partnership and not a corporation. Upon the death of Patrick Rogers, a partner, the surviving partners refusing to take charge of the co-partnership, Capt. Dan. G. Taylor qualified for the individual and partnership estates. Later, conscious that his own death was imminent, he obtained leave to resign both administrations and in respect to both was succeeded by Eerd. L. Garesche. John G. Priest qualified as Taylor’s executor, and for him made the final settlement of the affairs of the dock company. Exceptions were taken to three investments with which Taylor was credited :
Purchase of note of Eogers .... $ 4,000
Purchase of note of Mrs.. Deaver . . . 6,500
Purchase of bonds on St. John’s Episcopal Church 10,000
$20,500
All of which bore interest at the rate of ten per cent per annum, and were secured by deeds of trust on realty in the city and the county of St. Louis. The probate court overruled these exceptions. And the administrator of the dock company appealed to the circuit court. Before trial was reached, the loans to Rogers and Mrs; Deaver were repaid in full, so that the only dispute is as to the church bonds. The St. Louis circuit court rendered judgment against the estate:
Bonds........$10,000 00
Interest at six per cent..... 1,723 33
$11,723 33
*128Less interest on bonds credited in settlement $1,-301 40
$10,421 93
The defendant appealed from this judgment of the circuit court to the St. Louis court of appeals, where the judgment was affirmed, and from this judgment defendant has appealed to this court. The case is reported in 9 Mo. App. 270, the court holding that when an administrator invests funds in his hands in bonds secured by deed of trust upon a church building without an order of court 'authorizing it, he will be held to answer for any loss arising from said investment with interest on the funds so invested, although such investment may have been made in good faith. Or in other words, when an administrator without first being authorized by an order of the probate court so to do. lends out or invests the funds of the estate in his hands, lie does so at his own risk. After an examination of the opinion in which the questions presented by the record are discussed at some length, we think that the action of the court in affirming the judgment was rightful, and without repeating the grounds upon which its judgment was based, hereby affirm it.
All concur.